DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Givon(USPubN 2007/0285554)) does not disclose, with respect to claim 1, a light-source system configured to provide light to a plurality of light locations and comprising a plurality of light sources; a light-directing system comprising; an array of waveguides configured to direct light emitted by the plurality of light sources along a plurality of propagation paths wherein each propagation path extends through one of the plurality of light locations; and wherein a first waveguide of the array of waveguides is configured to direct light from a first light location through the first waveguide along a first propagation path of the plurality of propagation paths wherein the first propagation path extends from the first waveguide in a unique direction determined at least by the first light location; and a control system configured to operate the plurality of light sources to direct light through the light-directing system to project a first holographic object along the plurality of propagation paths according to a four-dimensional ("4D") light field function that has been determined to account for an uncorrected visual acuity of a first user, whereby the first holographic object is perceivable by the first user with a first corrected visual acuity without corrective eyewear configured according to a corrective prescriptive function that would correct the uncorrected visual acuity of the first user as claimed.  Rather, Givon discloses an optical assembly including a set of optical paths, wherein two or more optical paths receive an image from a common surface. The optical paths may direct received images onto a common image sensor generating a complex multidimensional data set, an image processing block may extrapolate each of the subset of optical paths printed on the image sensor and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484